Mr. Justice Figueras
delivered the opinion of the court.
The prosecuting attorney for the District Court of Maya-giiez filed the following information:
*140“Osvaldo González, who is the owner of a distillery in the municipality of San Sebastián, within this municipal district, on December 3, 1903, or after said date and before the 5th of the same month, did wilfully and maliciously withdraw therefrom twenty-five gallons of rum that he had distilled, without paying into the Insular Treasury the excise tax imposed thereon by section 356 of the Internal Revenue Law, amounting to fifteen dollars, and with the intention of defrauding said Insular Treasury of that sum.”
The accused in due time pleaded not guilty, and the trial of this case was had on March 23, 1904, when all the witnesses for the prosecution testified showing that from Osvaldo Gonzalez’s distillery, and by his order, from twenty to thirty gallons of rum had been withdrawn without any documents, and it is to be noted that the only witness for the defense, Francisco Santiago, strengthens the conviction of guilt by •declaring that early in December (on the 3d) he saw four barrels of rum go out from the defendant’s still, on two horses.
In view of these facts the Mayagüez court, on March 26, 1904, rendered judgment, based upon the violation of section 387 of the Penál Code, in connection with section 356 of the Political Code, condemning .Osvaldo González to pay a fine of one hundred dollars, and in default thereof to serve one day of imprisonment in the jail of that city for each and every dollar remaining unpaid, and to pay the costs.
No bill of exceptions has been filed, the defense confined itself to an appeal from the judgment, in the form of a simple writing, setting forth no reason that might serve as ground for said appeal, which was left to its fate in this Supreme Court.
No legal point having been submitted for decision, and no error having been committed which might affect the substantial rights of the defendant, nothing is left but to affirm the judgment appealed from,. as we hereby recommend, with costs of the appeal against the appellant.

Affirmed.

*141Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Sulzbaeher did not sit at the hearing of this case.